UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JEREMY PINSON,                      :
                                    :
      Plaintiff,                    : Civil Action No.:                         18-486 (RC)
                                    :
      v.                            : Re Document No.:                          34, 36, 39, 40
                                    :
U.S. DEPARTMENT OF JUSTICE, et. al, :
                                    :
      Defendants.                   :
                        MEMORANDUM OPINION

  DENYING PLAINTIFF’S MOTIONS FOR ORDER TO SHOW CAUSE; DENYING PLAINTIFF’S
 MOTION FOR ISSUANCE OF SUBPOENAS; DENYING PLAINTIFF’S MOTION FOR APPOINTMENT
                                  OF COUNSEL

                                      I. INTRODUCTION

       Pro se Plaintiff Jeremy Pinson (“Pinson”), an inmate at the United States Penitentiary in

Tucson, Arizona, began this case by filing a Freedom of Information Act (“FOIA”) complaint in

December 2016. Pinson now files two motions for an order to show cause, a motion for the

issuance of subpoenas to the House Government Oversight and Reform Committee, Department

of Justice Office of Inspector General, and Equal Employment Opportunity Commission

(“EEOC”), and a motion for the appointment of counsel. The Court denies the motions for order

to show cause because it finds that Defendants have adequately ensured Pinson is receiving their

motions. The Court also denies the motions for the issuance of subpoenas and for appointment

of counsel because the motions are premature at this stage in the litigation.

                                      II. BACKGROUND

       This Court has already discussed the factual background for this case in its prior

Memorandum Opinion. See Pinson v. U.S. Dep’t of Justice, No. 18-cv-486, 2018 WL 5464706,

at *1-2 (D.D.C. Oct. 29, 2018). The Court assumes familiarity with its prior opinion and
confines its discussion to the facts most relevant to the present motions.

       Pinson filed suit on February 21, 2018 against the U.S. Department of Justice (“DOJ”)

and the Central Intelligence Agency (“CIA”). Compl., ECF No. 1. On June 22, 2018, Pinson

filed an amended complaint adding as defendants the Bureau of Prisons (“BOP”), U.S. Marshals

Service, three additional DOJ component agencies (together with DOJ and the CIA,

“Defendants”), and six individual defendants. 1 Am. Compl., ECF No. 16. Defendants have

moved for an extension of time to respond to Pinson’s amended complaint on multiple

occasions. In their fourth such motion, filed on October 31, 2018, Defendants requested an

extension of time to January 30, 2019 to respond to the Complaint. Defs.’ Fourth Mot.

Extension at 2, ECF No. 27. The Court granted the motion on November 16, 2018. Nov. 16,

2018 Order at 1, ECF No. 32.

       On November 19, 2018, Pinson filed a motion for an order to show cause. Pl.’s Mot.

Order Show Cause (“Pl.’s Mot. Cause I”), ECF No. 34. In the motion, Pinson asked the Court to

order Defendants to show cause as to why they had failed to “supply the plaintiff with dispositive

motions or an answer to the Complaint which as of November 10, 2018 the plaintiff still ha[d]

not received.” Pl.’s Mot. Cause I at 1. Pinson also asserted more generally that Defendants had

failed to “adequately mark” the envelopes containing motions, leading to mail not reaching her

in a timely manner. Id. In response, Defendants argued that “[s]uch an order [wa]s entirely

unnecessary” because the reason Pinson had not received a response to the Complaint was that

the deadline for Defendants’ response was January 30, 2019. Defs.’ Opp. Mot. Order Show

Cause (“Defs.’ Opp. Cause I”) at 1, ECF No. 35. Defendants also stated that they “ensure that



       1
         The individual defendants have not been served and are not currently represented by
counsel for Defendants. See Defs.’ Fifth Mot. Extension at 1 n.1, ECF No. 38.


                                                 2
any such dispositive motion (like all other filings) are identified as ‘legal mail’ on the outside of

the envelope.” Defs.’ Opp. Cause I at 1.

         On December 10, 2018, Pinson filed a second motion for an order to show cause, this

time seeking an order for Defendants to show cause why their fourth motion for an extension of

time had not been delivered to her, and to show cause as to how Defendants would ensure future

delivery of motions to her. Pl.’s Second. Mot. Order Show Cause (“Pl.’s Mot. Cause II”) at 2,

ECF No. 36. In the motion, Pinson asserted that the failure to effectuate service was due to

Defendants’ counsel “not list[ing] his name, position, and the language in the legal mail

regulation . . . on the envelope[s]” containing motions, and the mail not being “sent via certified

mail.” Pl.’s Mot. Cause II at 1. Defendants responded by stating that they label every mailing

with “legal mail, open in presence of inmate,” meeting the special mail requirements of 28

C.F.R. § 540.18(a). Defs.’ Opp. Mot. Order Show Cause (“Defs.’ Opp. Cause II”) at 1, ECF No.

37. Defendants also argued that Defendants’ counsel was not required to include his name or

position on the envelope, nor were Defendants required to serve Pinson through certified mail.

Id. On January 28, 2019, Defendants filed a fifth motion for extension of time, requesting an

extension of the deadline to respond to the amended complaint to March 29, 2019. Defs.’ Fifth

Mot. Extension at 1. The Court granted the extension on January 29, 2019. Min. Order (Jan. 29,

2019).

         On January 28, 2019, Pinson filed two additional motions, a motion for appointment of

counsel and a motion for the issuance of subpoenas. In the motion for appointment of counsel,

Pinson claims that a recent news article indicates the House Government Oversight and Reform

Committee has issued a report finding “serious misconduct” and a “coverup” by high ranking

BOP officials. Pl.’s Mot. Appoint Counsel (“Mot. Appoint”) at 1, ECF No. 39. Purportedly




                                                  3
quoting directly from the report, the article’s author noted that “[s]erious misconduct by senior

federal prison officials [was] ‘largely tolerated or ignored altogether’ under a culture in which

some were shielded from discipline.” Kevin Johnson, Congress: US Prison Misconduct

Regularly ‘Covered Up’, USA Today, Mot. Appoint Ex. 1, ECF No. 39-1. Pinson asks the Court

to appoint counsel to litigate this case on her behalf, in light of the “serious, chronic problem

within the Bureau of Prisons with retaliation” evidenced by the article. Mot. Appoint at 2.

Pinson claims that she is in need of counsel because she is at a “complete disadvantage to take

depositions, navigate the labyrinth[] of technical rules, and is prohibited from communicating

with other prisoners who are witnesses.” Id.

       In the motion for the issuance of subpoenas, Pinson asks, pursuant Fed. R. Civ. P. Rule

45(a)(3), for the Court to issue subpoenas to “the House Government Oversight and Reform

Committee for [] it[]s 9-[p]age report [on the BOP,] all non-privileged source material used to

create the report, and to the Office of Inspector General for all material in it[]s custody or control

related to the investigation involving, or leading to, the 9-[p]age House report.” Pl’s Mot.

Subpoena at 2, ECF No. 40. 2 In their response opposing the motion, Defendants argue, inter

alia, that Pinson’s motion is premature because none of them have filed a response to the first

amended complaint, nor has the Court denied any dipositive motions by Defendants. Defs.’

Opp. Mot. Subpoena at 1, ECF No. 41.

                                          III. ANALYSIS

       Pinson has filed two motions for an order to show cause, a motion for the issuance of

subpoenas to various government entities, and a motion for the appointment of counsel to assist



       2
       Pinson also asks for the issuance of subpoenas to the EEOC but does not indicate what
documents she is seeking from the Commission. See Pl.’s Mot. Subpoena at 3–4.


                                                  4
with the litigation of discovery issues in this case. The Court reviews, and denies, each motion

in turn. Because Pinson has not shown that Defendants have been improperly failing to serve her

with legal mail, the Court denies the motions for an order to show cause. And because the

motion for the issuance of subpoenas and the motion for appointment of counsel are premature at

this stage of the litigation, the Court denies them.

                                   A. Order to Show Cause

       Pinson has filed two motions for an order to show cause, both relating to alleged

inadequacies in the service of motions to her in this case. The Court denies both motions. The

first motion for an order to show cause why Pinson has not received a dispositive motion or

answer in response to the Complaint is premature because the deadline for Defendants to respond

has not yet passed. And the second motion is denied because Defendants have shown that they

are adequately ensuring the delivery of motions to Pinson.

       In her first motion, Pinson asks the Court to order Defendants to show cause why she has

not received a dispositive motion or answer in response to the amended Complaint. Pl.’s Mot.

Cause I at 1. Defendants emphasize that “[i]t is unsurprising that Plaintiff has not received

service of any such motion or answer as Defendants have not filed any such motion or answer.”

Defs.’ Opp. Cause I at 1. It is indeed the case that the deadline to respond to the Complaint has

not yet passed. The Court granted the Defendants’ fourth motion for an extension of time on

November 16, 2018, giving Defendants until January 30, 2019 to file their response. Nov. 16,

2018 Order at 1. Pinson’s motion for an order to show cause was filed on November 19, 2019,

before the deadline set by the Court for Defendants to respond had arrived. And the Court has

since further extended the deadline for Defendants to file their answer or other response to the




                                                  5
Complaint to March 29, 2019. Min. Order (Jan. 29, 2019). Therefore, an order to show cause by

the Court is unnecessary.

       In her second motion, Pinson asks the Court to “order counsel for the [D]efendants show

cause as to why the motion [for an extension of time] was not delivered to [P]laintiff, and also to

show cause as to how he will ensure delivery of future motions.” Pl.’s Mot. Cause II at 2.

Pinson specifically asserts that Defendants’ counsel (1) “does not list [his] name, position, and

the language in the legal mail regulation (28 CFR 540.18(a)) on the envelope[s]” containing

motions, and (2) does not send motions by certified mail. Id. at 1. However, 28 C.F.R. §

540.18(a) does not require an attorney to indicate his name and position in mail sent to inmates.

For mail to qualify as “special mail,” the statute only requires that “the sender is adequately

identified on the envelope, and the front of the envelope is marked ‘Special Mail - Open only in

the presence of the inmate.’” 28 C.F.R. § 540.18(a). Mail clearly indicating that it is from, and

providing the address for, the U.S. Attorney’s Office for the District of Columbia is sufficient for

adequate identification of the sender. And Defendants assert that they label each piece of

mailing “legal mail, open in presence of inmate” on the outside of each envelope. Defs.’ Opp.

Cause II at 1. Based on BOP policy, this is sufficient for the mailing to be considered special

mail and to not be treated as a general correspondence. See U.S. Dep’t of Justice, Fed. Bureau of

Prisons, Correspondence § 540.18(a) (2011), https://www.bop.gov/policy/progstat/

5265_014.pdf. In any event, nothing requires Defendants to serve Pinson with motions by

special mail. Pinson should be receiving motions in a timely manner, and an order to show cause

by the Court is unwarranted at this time.

       Finally, Pinson asserts in both motions that any motion or correspondence by Defendants

must be mailed by certified mail. Pl.’s Mot. Cause I at 1; Pl.’s Mot. Cause II at 1. The Court in




                                                 6
a previous opinion in a related case, where Pinson is also the plaintiff, held that “[r]equiring

service on M[s]. Pinson via certified mail would be unduly burdensome.” Pinson v. U.S. Dep’t

of Justice, 104 F. Supp. 3d 30, 41 (D.D.C. 2015). As in that case, Pinson is receiving and

responding to the vast majority of the government’s filings without incident. And the record also

shows that she has been actively litigating this matter and previous matters for years. Pinson has

not been prejudiced by any of the shortcomings alleged in her motions, and the Court will not

order that Defendants serve motions by certified mail.

                                  B. Issuance of Subpoenas

       Pinson has filed a motion for the issuance of subpoenas to the House Government

Oversight and Reform Committee, DOJ Office of Inspector General, and the EEOC, for

documents relating to a House Government Oversight and Reform Committee report on the

BOP. The Court finds that the motion for the issuance of subpoenas is premature, and thereby

denies the motion.

       Here, not all Defendants have been served, and those Defendants who have appeared

have not yet filed an answer or any dispositive motions in response to the Complaint. The Court

accordingly finds that discovery is not yet appropriate and that the motion for the issuance of

subpoenas is premature at this stage. Once Defendants have answered the Complaint or filed a

dispositive motion, Pinson may re-file her motion for the issuance of subpoenas if she believes it

is necessary to respond to the dispositive motion or otherwise.

                                 C. Appointment of Counsel

       Finally, Pinson asks the Court to appoint counsel to litigate this case on her behalf, in

light of the “serious, chronic problem within the Bureau of Prisons with retaliation.” Mot.

Appoint at 2. She asserts that she needs appointed counsel in order to take depositions, navigate




                                                  7
technical rules, and communicate with prisoners who may be witnesses. At this point in time,

because not all Defendants have been served and no response to the Complaint has been filed,

the Court finds the appointment of counsel premature.

        While a civil litigant is not guaranteed counsel, see Gaviria v. Reynolds, 476 F.3d 940,

943 (D.C. Cir. 2007), federal courts are authorized, in “exceptional circumstances” when the

denial of counsel would result in fundamental unfairness, to “request an attorney to represent any

person unable to afford counsel,” Renoir v. Governor of Virginia, 755 F. Supp. 2d 82, 86

(D.D.C. 2010); see also May v. Meeks, No. 05-2116, 2006 WL 890671, at *1 (D.D.C. Apr. 5,

2006). “The district court judge controls the ‘discretionary’ decision of whether to appoint

counsel.” Pinson v. U.S. Dep’t of Justice, 273 F. Supp. 3d 1, 4 (D.D.C. 2017) (quoting Willis v.

FBI, 274 F.3d 531, 532 (D.C. Cir. 2001)). Local Civil Rule 83.11 applies in determining

whether appointment of counsel is appropriate in FOIA cases. Willis, 274 F.3d at 533. The

Court must balance several factors: (i) the nature and complexity of the action; (ii) the potential

merit of the pro se party’s claims; (iii) the demonstrated inability of the pro se party to retain

counsel by other means; and (iv) the degree to which the interests of justice will be served by

appointment of counsel, including the benefit the Court may derive from the assistance of the

appointed counsel. D.D.C. Civ. R. 83.11(b)(3). Any one factor may be controlling. Willis, 274

F.3d at 532 (“Given the magistrate[] [judge’s] conclusion that [the plaintiff] was capable of

handling his relatively straightforward FOIA case unaided, the magistrate did not need to go any

further.”).

        Pinson asserts that she is in need of counsel because she is at a “complete disadvantage to

take depositions, navigate the labyrinth[] of technical rules, and is prohibited from

communicating with other prisoners who are witnesses.” Mot. Appoint at 2. She also points out




                                                  8
that the Court has appointed counsel in a related case. See Pinson, 104 F. Supp. 3d at 35. But

that appointment was for a narrow purpose, with Pinson receiving the assistance of counsel for

the limited purpose of reviewing correspondence withheld by the BOP and determining

compliance with FOIA. See id. Here, while the Court can foresee the complexity of a prisoner

conducting depositions and communicating with witnesses, the motion to appoint counsel for

those purposes is premature when not all defendants have appeared and there has been no

response to the Complaint. Before a response is submitted, the Court has insufficient

information to make the assessment required by Rule 83. Once the defendants have responded to

the Complaint and any dispositive motions have been resolved, Pinson may re-file her motion if

she believes appointment of counsel is necessary.

                                     IV. CONCLUSION

       For the foregoing reasons, Plaintiff’s motions for an order to show cause (ECF Nos. 34,

36), motion for the issuance of subpoenas (ECF No. 40), and motion for appointment of counsel

(ECF No. 39) are DENIED. An order consistent with this Memorandum Opinion is separately

and contemporaneously issued.


Dated: March 20, 2019                                            RUDOLPH CONTRERAS
                                                                 United States District Judge




                                                9